We think the ruling was right. The law is well settled that the master is liable for the wrongful acts of his servant within the scope of his employment. The converse of the proposition is equally well settled — that the master is not liable for the conduct of his servant which is not within the scope of his employment; that is, for his servant's acts which are not done about or in furtherance of the master's business.
The conduct here complained of was entirely foreign to the master's business, or the purpose for which the boy was employed. It had no connection with or relation to the master's business, but was the boy's own personal escapade, wholly unconnected with the duty for which he was employed; and therefore as to that act he was not defendant's servant. McClenaghan v. Brock, 5 Rich. 17; Simmons v.Okeetee Club, 86 S.C. 73, 68 S.E. 131; Knight v. LaurensMotor Car Co., 108 S.C. 179, 93 S.E. 869, L.R.A. 1918B, 151; Thompson on Negligence, § 525; Savannah ElectricCo. v. Hodges, 6 Ga. App. 470, 65 S.E. 322, and authorities cited by the Court in a clear and well-reasoned opinion.
The fact that the boy was admitted to plaintiff's house because he was defendant's servant, and the fact that at that place and time he was about his master's business in delivering the money and getting a receipt for it are not determinative of the question whether his wrongful conduct was within the scope of his employment. In some circumstances time and place may be elements to be considered in determining that question, but here they are mere incidents, and the nature of the wrong complained of is the prime factor to be considered in solving the question.
   MR. CHIEF JUSTICE GARY concurs. *Page 437